Order filed October 5, 2020.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-20-00682-CV
                                 ____________

MARIO TORRES AND ANA PATRICIA TORRES, INDIVIDUALLY AND
               A/N/F OF N.T., A MINOR, Appellants
                                       V.

 TEXAS CHILDREN’S HOSPITAL AND DR. JOHN DOE AND DR. JANE
                        DOE, Appellees


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-61396

                                   ORDER

      This is an accelerated appeal from an interlocutory order signed October 2,
2020. On October 5, 2020, appellants filed a motion in this court requesting
temporary orders pursuant to Texas Rule of Ap p ellate Procedure 29. Rule 29.3
provides that in an appeal from an interlocutory order, an appellate court may
make “any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal and may require appropriate security.” Tex. R. Ap p . P.
29.3.

        It appears from the facts stated in the motion that appellants’ rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we issue the
following order.

        Until this court has determined this appeal, or until this court orders
otherwise, we order appellee Texas Children’s Hospital and its agents, servants,
employees, representatives, and attorneys to take no action pursuant to the
procedures of section 166.046(e) of the Texas Health and Safety Code to withdraw
life sustaining treatment from N.T., the minor child who is the subject of this suit.

        Further, we order Texas Children’s Hospital and the medical doctors John
Doe and Jane Doe to refrain and withhold from taking any action to cause the
ventilator to be removed from the minor, N.T., and from making any final decision
to discontinue medically appropriate life-sustaining treatment to the minor, N.T.
(DOB 11/15/2019) who is located at 6651 Main Street room 913, Houston, TX
77030.

        We further order Texas Children’s Hospital and the medical doctors John
Doe and Jane Doe to continue to provide the minor, N.T., any medically
appropriate pain management medication, medical procedures necessary to provide
comfort, or any other health care provided to alleviate a patient’s pain, unless such
care would be medically contraindicated or contrary to the patient’s or surrogate’s
clearly documented desire not to receive artificially administered nutrition or
hydration.
         This order is effective immediately and shall continue in force and effect
until a final decision by this court in this interlocutory appeal or until further orders
of this court.

         The court issues the following expedited appellate schedule:

         • Tuesday, October 6, 2020 by 12:00 noon: The rep orter’s record must be
filed.

         • Tuesday, October 6, 2020 by 5:00 pm: Appellant’s brief to be filed with
this court.

         • Wednesday, October 7, 2020 by 12:00 noon: Appellee’s response to be
filed with this court.

         • Wednesday, October 7, 2020 by 3:00 pm: Appellant’s rep ly, if any, to be
filed with this court.

         • Wednesday, October 7, 2020 at 5:00 pm1: This case will be submitted to
this court on the briefs before a three-justice panel.



                                            PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




1Rule 39.8 of the Texas Rules of Appellate Procedure requires that the clerk of this court provide the
parties at least twenty-one days' notice before argument or submission of a case without argument. Tex.
R. App. P. 39.8. To expedite a decision, Rule 2 of the same rules authorizes a court on its own initiative to
suspend the operation of a rule in a particular case. Tex. R. App. P. 2. On our own initiative, we apply
Rule 2 and submit the case without the required notice set out by Rule 39.8.